     Case: 1:17-md-02804 Doc #: 3759 Filed: 06/14/21 1 of 3. PageID #: 512699




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                    )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                               )
                                                )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                       )
“Track Three Cases”                             )       ORDER REGARDING
                                                )       TRIAL MATTERS


       So that the parties may better plan for the upcoming trial, the Court sets out below several

matters regarding trial procedure.1

•      Peremptory challenges. At voir dire, the number of peremptory challenges that may be
       exercised by Defendants as a group will be equal to the number of individual Defendant
       families at trial, but no less than three. Thus, if there are five Defendant families at trial, then
       Defendants as a group will be entitled to five peremptory challenges; and if there are two
       Defendant families at trial, then Defendants as a group will be entitled to three peremptory
       challenges. Plaintiffs as a group will receive the same number of peremptory challenges as
       Defendants.

•      Back Strikes. At voir dire, back-strikes are allowed. As an example, Plaintiffs may use a
       peremptory strike on venire member 7, Defendants may then use a peremptory strike on venire
       member 13, and Plaintiffs may then “go back” and use a peremptory strike on venire member
       2.

•      Witness Introduction. The Court will permit counsel to give a very short, non-argumentative
       introduction of each witness and their role in the litigation, to provide context to the jurors.

•      Note-Taking. The Court will allow jurors to take notes during trial.



       1
           The Court issued similar orders in Track One and incorporates their reasoning by
reference, see docket nos. 2594, 2689, & 3442. Some of the matters discussed in these Track One
Orders have already been incorporated into the Track Three Trial Order.
     Case: 1:17-md-02804 Doc #: 3759 Filed: 06/14/21 2 of 3. PageID #: 512700




•      Juror Questions. The Court will allows jurors to ask questions during trial, using the following
       procedure. Jurors may submit written questions to the Court. The Court will then give them
       to counsel, who will decide whether to ask the questions and, if so, who will ask them.

•      Witness and Exhibit Disclosure. Each day, counsel must disclose to the other side the
       witnesses they intend to call and the demonstrative exhibits they intend to use during the next
       trial day. At the end of each week, counsel must give the other side a list of witnesses they
       expect will be called the following week.2

•      Video Depositions. A party wishing to present videotaped deposition of a fact witness in its
       case-in-chief must show to the jury, all at once, all of the designated portions of the videotaped
       deposition, including those designated by the opposing party. The only two exceptions to this
       rule are: (1) if one party’s designations are very short and the other party’s designations are
       much longer, the Court may allow the first party to present only the short designation, by itself;
       and (2) when the Plaintiff wants to play in its case-in-chief portions of a videotaped deposition
       of a party opponent on cross-examination, the Defendant may not force the Plaintiff to present
       concurrently the Defendant’s own designations.3

•      Live Testimony from Distant Witnesses. Pursuant to Fed. R. Civ. P. 43, the Court will allow
       Plaintiffs to procure one live-stream appearance of a distant witness per Defendant family, via
       remote video connection (except for Defendants within Plaintiffs’ subpoena power). Plaintiffs
       must designate by September 6, 2021 which specific distant witness for each Defendant family
       will be live-streamed. If the Defendant then chooses to produce this distant witness live,
       Plaintiffs do not get to choose a replacement distant witness. Presentation of live testimony from
       a distant witness is subject to the Court’s technological limitations and requirements, and the
       parties shall work closely with Special Master Cohen and the Court to administer the process.

•      Admissibility. The Court will address admissibility of exhibits at the end of each trial day.


       2
          Plaintiffs shall disclose to Defendants the witnesses they expect to call during the first
week of trial no later than Friday, October 1, 2021. The Parties shall exchange opening statement
presentations (e.g. PowerPoint slides) no later than 6:00 p.m on October 3, 2021, and the Court will
provide opportunities to object outside the presence of the jury before openings proceed.
       3
         Regarding the second exception: (a) it applies to both Plaintiffs and Defendants equally;
(b) “a party-opponent” generally means a 30(b)(6) witness or a high-level manager/executive that
can bind the party; and (c) the party-opponent may still seek inclusion of its own designations if
truly necessary under the rule of completeness.

                                                   2
    Case: 1:17-md-02804 Doc #: 3759 Filed: 06/14/21 3 of 3. PageID #: 512701




•     Authentication. The Court expects the parties will stipulate to authenticity of all documents
      produced in discovery unless there is truly an issue, such as alleged forgery or serious chain-
      of-custody questions.

•     Deposition Designations. The parties shall meet and confer with Special Master Cohen
      regarding the format for submission to the Court of deposition designations and objections.

•     Recordings and Witness Attendance. The parties should take notice of the Court’s Order
      Regarding Recording of Hearings or Trial, docket no. 3442. All provisions of that Order
      also apply in the Track Three trial.

      IT IS SO ORDERED.

                                                     /s/ Dan Aaron Polster
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE

Dated: June 14, 2021




                                                3
